Citation Nr: 1132660	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to October 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD.  A notice of disagreement was received in February 2008, a statement of the case was issued in April 2008, and a substantive appeal was received in May 2008.  

The issues of entitlement to increased ratings as well as earlier effective dates for bilateral hearing loss and tinnitus were also on appeal and the Veteran was scheduled for a Board hearing at the local RO in February 2008.  However, in January 2008 and February 2008 statements, the Veteran withdrew his appeal of these issues and cancelled the Board hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  See 38 C.F.R.  § 20.204

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial higher rating for his service-connected PTSD.  The Veteran was afforded a VA examination in July 2007.  Subsequently, a July 2008 statement from the Veteran's wife indicated that the Veteran had become more violent and also provided that he had difficulty with employment.  In an August 2008 statement, the Veteran also indicated that his symptoms had increased in severity over the past few months.  Further, in an August 2011 brief, the Veteran's representative argued that the July 2007 VA examination did not accurately portray the Veteran's current disability picture.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's and his wife's statements indicating a possible increase in the severity of symptoms, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD. 

Further, the Veteran indicated that he has received continuous treatment at the VA for his PTSD.  However, it appears that the most recent VA treatment records associated with the claims file are from July 2008.   As VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records from July 2008 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, the RO should ensure that the Veteran has been provided sufficient VCAA notice with respect to this issue under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  See also 38 C.F.R.  § 3.159.

2.  The RO should obtain VA treatment records from July 2008 to the present.  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, to include whether the Veteran has any occupational or social impairment due to his service-connected PTSD. Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score should be reported.

4.  After completion of the above and any further development deemed necessary by the RO, the RO should review the record and determine whether a higher rating for PTSD is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


